OPINION
Appellant John Shonk appeals a judgment of the Perry County Court overruling his motion to suppress:
ASSIGNMENTS OF ERROR:
  I. THE TRIAL COURT ERRED IN DENYING DEFENDANT-APPELLANT'S MOTION TO SUPPRESS BECAUSE TROOPER NORRIS LACKED REASONABLE AND ARTICULABLE SUSPICION NECESSARY TO INITIATE TRAFFIC STOP.
  II. THE TRIAL COURT ERRED IN DENYING DEFENDANT-APPELLANT'S MOTION TO SUPPRESS BECAUSE THE INITIAL STOP WAS UNLAWFUL, I.E. TROOPER BLOSSER DID NOT PERSONALLY OBSERVE THE TRAFFIC VIOLATION LEADING TO THE STOP.
After a traffic stop on January 4, 1997, at 2:35 A.M., appellant was charged with Driving Under the Influence (R.C.4511.19(A)(1)), Driving with a Concentration of .10 or more of 1 Gram of Alcohol per 200 Liters of Breath (R.C. 4511.19(A)(3)), and Left of Center (R.C. 4511.25.) Appellant moved to suppress the result of the breath alcohol test on the basis that the officer did not have a reasonable suspicion of criminal activity to justify the stop. The motion was overruled.
The court's judgment of August 22, 1997, reflects that appellant entered a plea of no contest to the violation of R.C.4511.19(A)(3). Upon this plea of no contest, the court finds him guilty of violating R.C. 4511.19(A)(3), and R.C. 4507.02(D)(2), Driving Under Suspension. Curiously, appellant was not charged with Driving Under Suspension.
In addition to the conviction of a crime with which appellant was not charged, the record does not reflect disposition of the remaining two charges of DUI (R.C. 4511.19(A)(1)) and Left of Center. As the court has not entered a final judgment of conviction and sentence, or a dismissal, of the remaining two charges, the judgment appealed from is not a final appealable order.
The appeal is dismissed.
By: Reader, J., Hoffman, P. J. and Wise, J. concur.
For the reasons stated in the Memorandum-Opinion on file, the judgment of the Perry County Court appealed from is not a final appealable order. The appeal is dismissed. Costs to appellant.